

117 HR 5216 IH: Protecting Student Athletes From Concussions Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5216IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. DeSaulnier (for himself and Mr. Stauber) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo promote State requirements for local educational agencies and public elementary and secondary schools relating to the prevention and treatment of concussions suffered by students.1.Short titleThis Act may be cited as the Protecting Student Athletes From Concussions Act.2.Minimum State requirementsPart F of title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881 et seq.) is amended by adding at the end the following:6State Requirements for the Prevention and Treatment of Concussions8581.Minimum State requirements(a)In generalBeginning fiscal year 2023, as a condition of receiving funds under this Act for a fiscal year, a State shall, not later than July 1 of the preceding fiscal year, certify to the Secretary in accordance with subsection (b) that the State has in effect and is enforcing a law or regulation that, at a minimum, establishes the following requirements:(1)Local educational agency concussion safety and management planEach local educational agency in the State (including each charter school that is considered a local educational agency under State law), in consultation with members of the community in which the local educational agency is located, shall develop and implement a standard plan for concussion safety and management for public schools served by the local educational agency that includes—(A)the education of students, parents, and school personnel about concussions, including—(i)the training of school personnel on evidence-based concussion safety and management, including on prevention, recognition, risk, academic consequences, and response for both initial and any subsequent concussions; and(ii)using, maintaining, and disseminating to students and parents release forms, treatment plans, observation, monitoring, and reporting forms, recordkeeping forms, and post-injury and prevention fact sheets about concussions;(B)supports for each student recovering from a concussion, including—(i)guiding the student in resuming participation in school-sponsored athletic activities and academic activities with the help of a multidisciplinary concussion management team, which shall include—(I)a health care professional, the parents of such student, and other relevant school personnel; and(II)an individual who is assigned by the public school in which the student is enrolled to oversee and manage the recovery of the student;(ii)providing appropriate academic accommodations aimed at progressively reintroducing cognitive demands on such a student; and(iii)if the student’s symptoms of concussion persist for a substantial period of time—(I)evaluating the student in accordance with section 614 of the Individuals with Disabilities Education Act (20 U.S.C. 1414) to determine whether the student is eligible for services under part B of such Act (20 U.S.C. 1411 et seq.); or(II)evaluating whether the student is eligible for services under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and(C)best practices designed to ensure, with respect to concussions, the uniformity of safety standards, treatment, and management, including—(i)disseminating information on concussion safety and management to the public; and(ii)applying best practice and uniform standards for concussion safety and management to all students enrolled in the public schools served by the local educational agency.(2)Posting of information on concussionsEach public school in the State shall post on school grounds, in a manner that is visible to students and school personnel, and make publicly available on the school website, information on concussions that—(A)is based on peer-reviewed scientific evidence or consensus (such as information made available by the Centers for Disease Control and Prevention);(B)shall include—(i)the risks posed by sustaining a concussion or multiple concussions;(ii)the actions a student should take in response to sustaining a concussion, including the notification of school personnel; and(iii)the signs and symptoms of a concussion; and(C)may include—(i)the definition of a concussion under section 8582(1);(ii)the means available to the student to reduce the incidence or recurrence of a concussion; and(iii)the effects of a concussion on academic learning and performance.(3)Response to a concussionIf any school personnel of a public school in the State suspect that a student has sustained a concussion during a school-sponsored athletic activity or other school-sponsored activity—(A)the student shall be—(i)immediately removed from participation in such activity; and(ii)prohibited from resuming participation in school-sponsored athletic activities—(I)on the day the student sustained the concussion; and(II)until the day the student is capable of resuming such participation, according to the student’s written release, as described in paragraph (4);(B)the school personnel shall report to the concussion management team—(i)that the student may have sustained a concussion; and(ii)all available information with respect to the student’s injury; and(C)the concussion management team shall confirm and report to the parents of the student—(i)the type of injury, and the date and time of the injury, suffered by the student; and(ii)any actions that have been taken to treat the student.(4)Return to athleticsIf a student enrolled in a public school in the State sustains a concussion, before the student resumes participation in school-sponsored athletic activities, the relevant school personnel shall receive a written release from a health care professional, that—(A)may require the student to follow a plan designed to aid the student in recovering and resuming participation in such activities in a manner that—(i)is coordinated, as appropriate, with periods of cognitive and physical rest while symptoms of a concussion persist; and(ii)reintroduces cognitive and physical demands on the student on a progressive basis so long as such increases in exertion do not cause the reemergence or worsening of symptoms of a concussion; and(B)states that the student is capable of resuming participation in such activities once the student is asymptomatic.(5)Return to academicsIf a student enrolled in a public school in the State has sustained a concussion, the concussion management team (as described under paragraph (1)(B)(i)) of the school shall consult with and make recommendations to relevant school personnel and the student to ensure that the student is receiving the appropriate academic supports, including—(A)providing for periods of cognitive rest over the course of the school day;(B)providing modified academic assignments;(C)allowing for gradual reintroduction to cognitive demands; and(D)other appropriate academic accommodations or adjustments.(b)Certification requirementThe certification required under subsection (a) shall be in writing and include a description of the law or regulation that meets the requirements of subsection (a).8582.DefinitionsIn this subpart:(1)ConcussionThe term concussion means a type of mild traumatic brain injury that—(A)is caused by a blow, jolt, or motion to the head or body that causes the brain to move rapidly in the skull;(B)disrupts normal brain functioning and alters the physiological state of the individual, causing the individual to experience—(i)any period of observed or self-reported—(I)transient confusion, disorientation, or altered consciousness;(II)dysfunction of memory around the time of injury; or(III)disruptions in gait or balance; and(ii)symptoms that may include—(I)physical symptoms, such as headache, fatigue, or dizziness;(II)cognitive symptoms, such as memory disturbance or slowed thinking;(III)emotional symptoms, such as irritability or sadness; or(IV)difficulty sleeping; and(C)occurs—(i)with or without the loss of consciousness; and(ii)during participation—(I)in a school-sponsored athletic activity; or(II)in any other activity without regard to whether the activity takes place on school property or during the school day.(2)Health care professionalThe term health care professional means an individual—(A)who has been educated in diagnosis and management of concussion in a pediatric population;(B)is registered, licensed, nationally certified, or otherwise statutorily recognized by the State to provide such diagnosis and management; and(C)whose scope of practice and experience includes the diagnosis and management of traumatic brain injury among a pediatric population.(3)Public schoolThe term public school means a public elementary school or public secondary school.(4)School personnelThe term school personnel includes teachers, principals, administrators, counselors, social workers, psychologists, nurses, librarians, coaches and athletic trainers, and other support staff who are employed by a school or who perform services for the school on a contractual basis.(5)School-sponsored athletic activityThe term school-sponsored athletic activity means—(A)any physical education class or program of a public school;(B)any athletic activity authorized by a public school that takes place during the school day on the school’s property;(C)any activity of an extracurricular sports team, club, or league organized by a public school; and(D)any recess activity of a public school..3.Conforming amendmentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 8574 the following:Subpart 6—State Requirements for the Prevention and Treatment of Concussions Sec. 8581. Minimum State requirements. Sec. 8582. Definitions..